in sup. court septr term 1821.

Mary Ann Scott Admx of Wm McD. Scott. v. John Andersons

Defts Plea
And the Said John Anderson the Def11 in this case by Hunt & Larned his Attys comes & defends the wrong & injury when &c & for plea says he does not owe the Plaintiff as she in her declaration against him hath alledged & thereof he puts himself on the Country for trial — By Hunt & Larned and the plff: doth the like — by Sibley & Whitney
The Plaintiff or his Attorney in this case will take notice that the defendant will offer demand & evidence of set off to the demand of Plaintiff for the Sum of eight hundred dollars, being an amount due from Plf to Def1 for rent, use & occupation of a certain house & lot situate in the City of Detroit — And also the further Sum of eight hundred dollars as an offset, being *645that amount allowed by the Commissioners of insolvency on the estate of said deceased — And duly returned into the Probate Court of the County of Wayne & accepted by said Court
The Plaintiff in this case or his Attys will take notice in this case that the prayer for oyer of the bond not being complied with, the DeT will move the court, to withdraw the above plea & plead anew at the next term of the Sup. Court Hunt & Larned.